Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
35 USC § 101
With regards to the 35 USC § 101 abstract idea rejection of claim(s) 1-5 and 7-13, applicant argues the claims should not be rejected under 35 USC § 101 because the claims as amended recites significantly more than an abstract idea. Applicant’s remarks and amendments have been fully considered and are found convincing. The rejection under 35 USC § 101 with regards to claim(s) 1-5 and 7-13 is withdrawn. Specifically, the synthesis of the results and the output of the information based upon the synthesis of the results is considered significantly more than an abstract idea.

35 USC § 103
With regards to the 35 USC § 103 rejection of claim(s) 1-5 and 7-13, applicant argues the claims as amended are not taught by the prior art of record and the claim(s) should not be rejected under 35 USC § 103. It is first to be noted, canceled claim 6 included the limitation of adjusting the first or second recognition result such that the result is in a synthesizable state and to synthesize the result after the adjustment. Next, claim 1 as amended requires the adjustment of the first recognition result based on a second result of the object in a second plurality of captured images or the second recognition result based upon the first result wherein the result would be in a synthesizable state to ultimately synthesize the result and provide an output of the information 
< Remainder of Page Left Intentionally Blank >
	
		
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1 and 11-13 is/are rejected under 35 U.S.C. 103 as being unpatentable D1 [US 2016/0379075 A1 similar to JP 2015/0177300 A provided in the IDS], in view of D4 [JP 2011/124692 A] (see attachment for referenced paragraph numbers).
Claim 1: An image processing apparatus, comprising: a central processing unit (CPU) configured to: obtain a first recognition result of an object from a first plurality of captured images; adjust at least one of: the first recognition result based on a second recognition result of the object in a second plurality of captured images, or the second recognition result based on the first recognition result, wherein the at least one of the first recognition result or the second recognition result is adjusted such that the at least one of the first recognition result or the second recognition result is in a synthesizable state, and an imaging operation associated with the first ; synthesize the first recognition result and the second recognition result based on the adjustment; and output information of the object based on the synthesis of the first recognition result and the second recognition result.  [D1, Figure 2 & [0067 and 0079]] D1 teaches image recognition is performed in a state in which the process of image recognition is divided into two steps. First, in the former process of image, a subject that seems like a detection is determined as a detection candidate. In the first image recognition process, since the low resolution image with the reduced number of pixels is used, it is possible to perform image recognition processing at high speed. In the latter process of image, a detection target subject to be finally detected is determined among detection candidates determined in the first image recognition process. In the second image recognition process, since the high resolution image for which the number of pixels has not been reduced is used, it is possible to perform image recognition with higher accuracy than in the first image recognition process. D1 does not explicitly teach the adjustment of at least one of the first or second recognition result and following the adjustment synthesizing the results and outputting information based upon the synthesis, however, the limitations are taught as follows: [D4, [0010, 0016, 0021]] D4 teaches the step of acquiring the difference information between the first and second images, providing a difference intensity and recovery intensity adjustment to the second image, and generating the recovery adjustment image by synthetization. Finally, the image data is the information output as an output image. It would have been obvious, before the effective filing date of the claimed invention, to one of ordinary skill in the art to combine the teachings of D1 with the teaching of D4, wherein the addition of D4 would allow for the recognition results of D1 to be adjusted and synthesized in order to provide an output of adjusted synthesized data. One skilled in the art would have been motivated to modify D1 in this manner in order to utilize the recognition results with different imaging operations to be synthesized and utilized for future object recognition. The combination of the prior art documents merely provides the additional step in which previously generated data is utilized to determine a further analysis of images. Therefore one of ordinary skill in the art, would be capable to have combined the elements as claimed by known methods, and that in combination, each element merely performs the same function as it does separately. It is for at least the aforementioned reasons that the Examiner has reached a conclusion of obviousness with respect to claim 1.

Claim 11: The image processing apparatus according to claim 1, wherein each of the first plurality of captured images and the second plurality of captured images is acquired from an imaging element. [D1, [0006]] D1 teaches the acquisition of the image data by a camera.

Claim 12: Claim 12 is rejected for similar reasons as to those described in claim 1.  

Claim 13: Claim 13 is rejected for similar reasons as to those described in claim 1.
Claims 4-5 is/are rejected under 35 U.S.C. 103 as being unpatentable D1 [US 2016/0379075 A1 similar to JP 2015/0177300 A provided in the IDS] in view of D4 [JP 2011/124692 A] (see attachment for referenced paragraph numbers), further in view of D2 [US 2001/0036316 A1].
Claim 4:  The image processing apparatus according to claim 1, wherein the CPU is further configured to: determine, based on threshold information, that the first recognition result and the second recognition result are to be synthesized; and synthesize the first recognition result and the second recognition result based on the determination. [D2, [0043-0045]] D2 teaches the recognition of the objects of interest and the comparison of the probability of the object being compared to a threshold and the synthesizing of the results of the recognition when determining an object is to be synthesized. One skilled in the art would have been motivated to modify D1 in this manner in order to utilize the recognition results with different imaging operations to be synthesized and utilized for future object recognition. The combination of the prior art documents merely provides the additional step in which previously generated data is utilized to determine a further analysis of images. Therefore one of ordinary skill in the art, would be capable to have combined the elements as claimed by known methods, and that in combination, each element merely performs the same function as it does separately. It is for at least the aforementioned reasons that the Examiner has reached a conclusion of obviousness with respect to claim 4.

Claim 5:  The image processing apparatus according to claim 4, wherein the threshold information indicates one of:  an allowable range of deviation between a position of the object in the first recognition result and a position of the object in the second recognition result, or an [D1, [0055]] D1 teaches an average value of the pixels in the images being considered calculate the feature amount of the subject included in the input images.
< Remainder of Page Left Intentionally Blank >
Claims 2-3 and 7-10 is/are rejected under 35 U.S.C. 103 as being unpatentable D1 [US 2016/0379075 A1 similar to JP 2015/0177300 A provided in the IDS], in view of D4 [JP 2011/124692 A] (see attachment for referenced paragraph numbers), in view of D2 [US 2001/0036316 A1], further in view D3 [US 2012/0027304 Al]
Claim 2: The image processing apparatus according to claim 1, wherein the first plurality of captured images are image frames generated in time series, and the imaging operation associated with the first plurality of captured images indicates at least one of a resolution of each captured image of the first plurality of captured images or a rate of each captured image of the first plurality of captured images. [D3, [0028 and 0030]] D2 teaches at least one camera and that camera providing a digital video feed, a video feed consists of frames generated in a time series. Further, a resolution context score is computed and output, Figure 6B. It would have been obvious, before the effective filing date of the claimed invention, to one of ordinary skill in the art to combine the method of D1 in view of D2, wherein a two-step process by synthetization, with the method of D3, wherein the images used to recognize would be substituted with the image frames generated in a time series including an output information of at least resolutions. The combination would provide the analysis of the images in the series, rather than a single first and second image. One skilled in the art would have been motivated to modify D1 in this manner in order to analyze a series of images rather than single images to apply recognition processing. Therefore one of ordinary skill in the art could have combined the elements as claimed by known methods, and that in combination, each element merely performs the same function as it does separately. It is for at least the aforementioned reasons that the Examiner has reached a conclusion of obviousness with respect to claim 2.
Claim 3: The image processing apparatus according to claim 2, wherein the CPU is further configured to: execute a recognition process on the first plurality of captured images, wherein the first recognition result of the object is based on the execution of the recognition process, the first plurality of captured images is output from a first imaging element, and the second plurality of captured images is output from a second imaging element. Claim 3 is rejected for similar reasons as to those described in claim 1 wherein there is a first and second recognition results based upon multiple acquired image data. [D3, [0003]] D3 teaches the attribute based person tracking across multiple cameras. Thus, there are at least 2 imaging elements. 

Claim 7:  The image processing apparatus according to claim 3, wherein the CPU is further configured to execute the recognition process on the first plurality of captured images based on the second recognition result of the object in the second plurality of captured images. [D1, Figure 2 and [0085]] D1 teaches the analysis of the first and second image, and then upon the recognition results, the next step is to go back to the image data and calculate a feature amount prior to applying a classifier..

Claim 8:  The image processing apparatus according to claim 3, further comprising a memory configured to store the first recognition result  , wherein the CPU is further configured to synthesize the stored first recognition result and the second recognition result at a specific time .  [D3, [0040]] D3 teaches the setting of a real time or delayed mode in evaluation of the image data and further teaches the real time evaluation. This is the specific time.

Claim 9:  The image processing apparatus according to claim 3, wherein the CPU is further configured to: set delay information for a time required for execution of the recognition process onPage 5 of 8Application No.: 16/846,537 Preliminary Amendmentthe second plurality of captured images and execute the recognition process on the first plurality of captured images based on the set delay information.  [D3, [0040]] D3 teaches the setting of a real time or delayed mode in evaluation of the image data, thus providing analysis of the image data prior to execution of the additional process.

Claim 10: The image processing apparatus according to claim 1, wherein the first plurality of captured images is acquired from a first imaging element, and the second plurality of captured images is acquired from a second imaging element.  [D3, [0003]] D3 teaches the attribute based person tracking across multiple cameras. Thus, there are at least 2 imaging elements to capture the first and second images. 
< Remainder of Page Left Intentionally Blank >
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Amandeep Saini whose telephone number is (571)272-3382. The examiner can normally be reached M-F (8AM-4PM).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vincent Rudolph can be reached on (571) 272-8243. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available 





/AMANDEEP SAINI/Primary Examiner, Art Unit 2661